



NON-SOLICITATION AND CONFIDENTIALITY AGREEMENT


This NON-SOLICITATION AND CONFIDENTIALITY AGREEMENT (this “Agreement”) is
entered into as of October 2, 2016 (the “Signing Date”), by and among (i)
Octavius Corporation, a Delaware corporation (“Buyer”), (ii) Winnebago
Industries, Inc., an Iowa corporation (“Parent”), (iii) Grand Design RV, LLC, an
Indiana limited liability company (the “Company” and together with Buyer and
Parent, also referred to herein as a “Protected Party” and the “Protected
Parties”), (iv) Summit Partners Growth Equity Fund VIII-B, L.P., a Delaware
limited partnership (“Blocker Seller”), and (v) Summit Partners Growth Equity
Fund VIII-A, L.P., Summit Partners Entrepreneur Advisors Fund I, L.P., Summit
Investors I, LLC, Summit Investors I (UK), L.P. and SP GE VIII-B GD RV Holdings,
L.P. (collectively, the “Summit Sellers”) (each party in clause (iv) and this
clause (v), a “Restricted Party” and, collectively, the “Restricted Parties”).


BACKGROUND


A.    Pursuant to a Securities Purchase Agreement, dated as of the Signing Date
(the “Purchase Agreement”), by and among Buyer, Parent, the members of the
Company, including the Restricted Parties, and the other parties thereto, Buyer
will acquire all of the issued and outstanding membership interests of the
Company and all of the outstanding shares of capital stock of SP GE VIII-B GD RV
Blocker Corp., a Delaware corporation (“Blocker”).


B.    Prior to the consummation of the transactions contemplated by the Purchase
Agreement, the Restricted Parties, directly or indirectly, owned an aggregate of
49.999999% of the Company and all of the issued and outstanding shares of the
Blocker and will substantially benefit from the consummation of the transactions
contemplated by the Purchase Agreement.


C.    It is a condition to the consummation of the transactions contemplated by
the Purchase Agreement that the Restricted Parties enter into this Agreement.


NOW THEREFORE, the parties agree as follows:


1.    Acknowledgments by the Restricted Parties. Each Restricted Party
acknowledges that (a) the promises and restrictive covenants that such
Restricted Party is making in this Agreement are reasonable and necessary to
protect the business of the Protected Parties and the transactions contemplated
by the Purchase Agreement, (b) such Restricted Party will receive a substantial
benefit from the consummation of the transactions contemplated by the Purchase
Agreement, and (c) the execution and delivery of this Agreement by such
Restricted Party is a material inducement to the willingness of Buyer and Parent
to enter into and consummate the transactions contemplated by the Purchase
Agreement.


2.    Definitions. Any capitalized term not defined in this Agreement will have
the same meaning as provided in the Purchase Agreement. In addition, as used in
this Agreement, “Restriction Period” means the period beginning on the Closing
Date and ending on the third anniversary of the Closing Date.


3.    Restrictive Covenants.


(a)    Non-Solicitation and No Hire of Employees. During the Restriction Period,
no Restricted Party will, either directly or indirectly on behalf of such
Restricted Party or any third party, in any manner or capacity, including
without limitation as a proprietor, principal, agent, partner, officer,
director, stockholder, employee, member of any association, consultant or
otherwise, hire, engage, recruit, solicit, or otherwise interfere with the
employment or retention of any person who is as of the Closing Date an employee
or independent contractor of the Protected Parties or any of their respective
Affiliates; provided,


1

--------------------------------------------------------------------------------





that this Section 3(a) shall not prohibit (i) if there has been no breach by any
Restricted Party of this Section 3(a) prior to the date on which such employee’s
employment or independent contractor’s service was terminated by the Protected
Party or was ended voluntarily by such employee or independent contractor, the
soliciting, hiring, employment or engagement in any capacity of such employee or
independent contractor after the date on which such employee’s employment or
independent contractor’s service was terminated by the Protected Party or was
ended voluntarily by such employee or independent contractor, (ii) recruiting,
soliciting, engaging or retaining an independent contractor of a Protected Party
(other than RDB II, Inc. or any shareholder thereof) for services provided by
such independent contractor on a non-exclusive basis in the ordinary course of
its business or (iii) job postings or other general advertisements or
solicitations in a general publication or website to which an employee or
independent contractor responds or using an executive or employee recruiting or
search firm that is not specifically directed to target a Protected Party or any
employee or independent contractor thereof and in each case hiring, retention or
engagement as a result thereof, none of which actions under clauses (i) through
(iii) of the foregoing proviso shall violate this Section 3(a).
(b)    Independent Actions by Portfolio Companies. For the avoidance of doubt,
actions of any portfolio company of any Restricted Party or of any of their
Affiliated investment funds shall not be considered a breach of this Agreement
unless a Restricted Party has specifically directed or caused the portfolio
company to engage in activities otherwise proscribed hereunder with respect to
any employee or independent contractor of a Protected Party.


(c)    Severability. If, at the time of enforcement of any of the provisions of
this Section 3, a court of competent jurisdiction holds that the restrictions
stated in this Section 3 are unreasonable under the circumstances then existing,
the parties agree that the maximum period or scope reasonable under such
circumstances will be substituted for the stated period or scope to the extent
permitted by applicable law.


4.    Confidential Information.


(a)    During the Restriction Period, no Restricted Party will use, directly or
indirectly, any Confidential Information (as defined below) for its own account
or for the benefit of any other Person, or disclose the Confidential Information
to any other Person, other than (I) to its Affiliated investment funds and
management entities and their respective personnel, (II) in connection with
enforcing such Person’s rights or defending any claim under or with respect to
the Purchase Agreement and the other agreements contemplated thereby, and
(III) as part of such Person’s normal reporting, rating or review procedure
(including normal credit rating and pricing process), or in connection with such
Person’s or its Affiliates’ normal fundraising and related marketing,
informational or reporting activities at a customary level of detail, or to such
Person’s or its Affiliates’ auditors, accountants, attorneys or other agents.
The Restricted Parties will be solely responsible for causing the compliance of,
or any breach of, the confidentiality obligations set forth in this Agreement by
their Affiliates, agents or representatives to whom they have disclosed
Confidential Information. Notwithstanding the foregoing, the obligations in this
Section 4(a) will not apply to any Confidential Information to the extent that
it (i) is now or subsequently becomes generally publicly known or generally
known in the industry in which the Protected Parties operate, (ii) is
independently made available to the Restricted Parties in good faith by a third
party who the Restricted Parties reasonably believe has not violated an
obligation of confidentiality to the Protected Parties or any of their
respective Affiliates, (iii) is required to be disclosed by legal process,
pursuant to the final binding order of a Governmental Entity, or at the request
of a regulatory authority in connection with any audit or examination conducted
by bank accountants or any governmental regulatory authority exercising
examination or regulatory authority, or (iv) is made (A) in confidence and in
good faith to a Federal, State, or local government official, either directly or
indirectly, or to an attorney and solely for the purpose of


2

--------------------------------------------------------------------------------





reporting or investigating a suspected violation of law, or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. Nothing contained in the preceding sentence will be
interpreted to legitimize any disclosure of Confidential Information by the
Restricted Parties that occurs outside of any of the events described in items
(i) through (iv) of the preceding sentence.


(b)    As used in this Agreement, “Confidential Information” means any
confidential, proprietary, nonpublic or secret knowledge or information of the
Company or any of its Affiliates concerning (i) any trade secrets, (ii) any
confidential, proprietary, nonpublic or secret design, process, formula, plan,
model, specifications, device or material (whether or not patented or
patentable) directly or indirectly useful in any aspect of the business of the
Company or any of its Affiliates, (iii) any customer or supplier list of the
Company or any of its Affiliates, or any requirements, specifications or other
confidential information about or received from any customer or supplier,
(iv) any confidential, proprietary, nonpublic or secret development or research
work of the Company or any of its Affiliates, (v) any strategic or other
business, marketing or sales plan of the Company or any of its Affiliates,
(vi) any financial data or plan respecting the Company or any of its Affiliates,
or (vii) any other confidential, nonpublic or proprietary information or secret
aspects of the business of the Company or any of its Affiliates.


(c)    An individual shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that: (i)
is made (A) in confidence and in good faith to a Federal, State, or local
government official, either directly or indirectly, or to an attorney; and (B)
solely for the purpose of reporting or investigating a suspected violation of
law; or (ii) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. Accordingly, the parties to
this Agreement have the right to disclose in confidence trade secrets to
Federal, State, and local government officials, or to an attorney, for the sole
purpose of reporting or investigating a suspected violation of law. The parties
also have the right to disclose trade secrets in a document filed in a lawsuit
or other proceeding, but only if the filing is made under seal and protected
from public disclosure. The parties to this Agreement do not need prior
authorization from the other to make any such reports or disclosures; but in the
event that any Restricted Party is requested or required pursuant to written or
oral question or request for information or documents in any legal proceeding,
interrogatory, subpoena, civil investigative demand or similar process to
disclose any Confidential Information, such Restricted Party will notify
(subject to applicable law or regulatory process) Buyer and Parent of the
request or requirement so that Buyer and Parent may seek an appropriate
protective order or waive compliance with the provisions of this Section 4. If,
in the absence of a protective order or the receipt of a waiver hereunder, such
Restricted Party is, on the advice of counsel, legally compelled to disclose any
Confidential Information, such Restricted Party may disclose the Confidential
Information to the extent so compelled; provided, however, that such Restricted
Party will use such Restricted Party’s reasonable best efforts, at the Protected
Party’s expense, to obtain an order or other assurance that confidential
treatment will be accorded to such portion of the Confidential Information
required to be disclosed. Notwithstanding the foregoing, no prior notice or
other action shall be required in respect of any disclosure made to any banking,
financial, accounting, securities or similar supervisory authority exercising
its routine supervisory or audit functions, provided that such disclosure and
function are made in the ordinary course and are not specifically targeted at
the Protected Parties. Nothing in this Agreement is intended to conflict with 18
U.S.C. § 1833(b) or create liability for disclosures of trade secrets that are
expressly allowed by 18 U.S.C. § 1833(b).


5.    Remedies.


(a)    The violation by any Restricted Party of this Agreement, including,
without limitation, Section 3 or Section 4, could not be reasonably or
adequately compensated by monetary damages. Therefore, in the event of any
actual or threatened breach by a Restricted Party of this Agreement, the


3

--------------------------------------------------------------------------------





Protected Parties will be entitled (in addition to any other remedy that may be
available, including monetary damages) to seek and obtain (i) a decree or order
of specific performance to enforce the observance and performance of the
Agreement, and (ii) an injunction restraining such actual breach or threatened
breach.


(b)    If a Restricted Party violates Section 3 or Section 4 of this Agreement,
in addition to and not in lieu of any other remedies available in connection
with any suit at law or in equity, the Protected Parties will be entitled to
collect from such Restricted Party any reasonable attorneys’ fees and costs
incurred in bringing any action to enforce the terms of this Agreement against
such Restricted Party, as well as any attorneys’ fees and costs for the
collection of any judgments in favor of the Protected Parties arising out of
this Agreement.


6.    Release. Effective upon the closing of the transactions contemplated by
the Purchase Agreement (the “Closing Date”) and in exchange for the
consideration paid directly or indirectly to the Restricted Parties under the
Purchase Agreement and other good and valuable consideration, each Restricted
Party, hereby releases and forever discharges the Company and each of its
agents, attorneys, representatives, directors, managers, officers, employees,
predecessors, successors and assigns (together with the Company, each, a
“Company Party” and, collectively, the “Company Parties”), of and from any and
all Claims (as defined below) which such Restricted Party now has, ever has had,
or ever claims to have had against any of the Company Parties arising from or
related in any manner to the indirect ownership relationship between any of the
Company Parties, on the one hand, and the Restricted Party, on the other hand,
on or before the Closing Date. In addition, each Restricted Party acknowledges
and agrees that there are no accrued but unpaid dividends, management fees or
similar payments owing from the Company to such Restricted Party.
Notwithstanding the foregoing, the Restricted Parties do not release or
discharge any Claims arising out of or relating in any way to (a) the Purchase
Agreement, the agreements set forth as exhibits to the Purchase Agreement or the
Ancillary Documents (as defined in the Purchase Agreement) executed in
connection therewith, (b) any consideration payable to the Restricted Parties
pursuant to, or arising out of the Purchase Agreement, (c) any rights available
to such Restricted Party or any such board designee in his, her or its capacity
as an officer, director, manager or member of the Company or any of its
Subsidiaries under the indemnification provisions contained in the
organizational documents of the Company (including, for the avoidance of doubt,
the Company’s limited liability company agreement (or equivalent)) and its
Subsidiaries or applicable law, or (d) any compensation, benefits, or
reimbursement of expenses payable by any Company Party to Restricted Parties as
an employee or independent contractor of the Company.
Each Restricted Party hereby irrevocably covenants to, and to cause its
controlled Affiliates to, refrain from asserting any Claim or demand, or
commencing, instituting or causing to be commenced, any Claims of any kind
against any of the Company Parties purported to be released hereby. Without
limiting any of the rights and remedies otherwise available to the Company
Parties, each of the Restricted Parties shall indemnify and hold harmless the
Company Parties from and against any and all losses incurred by the Company
Parties to the extent resulting from the assertion by such Restricted Party of
any Claim purported to be released hereby.
For the purposes of this Section 6, the terms “Claim” or “Claims” mean any and
all liabilities, losses, damages, claims, costs and expenses, interest, awards,
judgments and penalties (including all reasonable attorneys’ and consultants’
fees and expenses) actually suffered or incurred by any Restricted Party (as
applicable), including in any action brought or otherwise initiated by any
Restricted Party (as applicable), of any nature whatsoever whether or not now
known, claimed or suspected, fixed or contingent, arising or resulting from any
manner of action or actions, cause or causes of action in law or in equity,
suits, debts, liens, contracts, agreements, promises, liabilities, claims,
demands and losses, in each case, arising on or before the Closing Date.


4

--------------------------------------------------------------------------------





7.    Miscellaneous.


(a)    Amendments and Waivers. No amendment or modification of this Agreement
will be deemed effective unless made in writing and signed by the parties
hereto. No term or condition of this Agreement will be deemed to have been
waived, except by a statement in writing signed by the party against whom
enforcement of the waiver is sought. Any written waiver will not be deemed a
continuing waiver unless specifically stated, will operate only as to the
specific term or condition waived and will not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.


(b)    Assignment; No Third Party Rights. No party may, without the written
consent of the other, assign or delegate any of his, her or its rights or
obligations under this Agreement, except that the Protected Parties may, without
the consent of the Restricted Parties, assign or delegate any of its rights or
obligations under this Agreement to (i) any corporation or other business entity
with which the Protected Parties may merge or consolidate, or (ii) any
corporation or other business entity to which the Protected Parties may sell or
transfer all or substantially all of its assets or capital stock or equity.
After any such assignment or delegation by the Protected Parties, the Protected
Parties will be discharged from all further liability hereunder and such
assignee will thereafter be deemed to be the “Protected Parties” for purposes of
all terms and conditions of this Agreement, including this Section 7. Subject to
the preceding sentence, this Agreement will apply to, be binding in all respects
upon and inure to the benefit of the successors and permitted assigns of the
parties. Except as otherwise set forth herein, nothing expressed or referred to
in this Agreement will be construed to give any Person other than the parties to
this Agreement any legal or equitable right, remedy or claim under or with
respect to this Agreement or any provision of this Agreement. This Agreement and
all of its provisions and conditions are for the sole and exclusive benefit of
the parties to this Agreement and their successors and assigns.


(c)    Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to any
choice of law or conflict provision or rule (whether of such state or any other
jurisdiction) that would cause the laws of any other jurisdiction to be applied.


(d)    Notices. All demands, notices, communications and reports provided for in
this Agreement will be given in accordance with Section 10.5 of the Purchase
Agreement.


(e)    Counterparts. This Agreement may be executed in two counterparts and
delivered by facsimile or other means of electronic communication, each of which
will be deemed an original but both of which shall constitute but one
instrument.


(f)    Section Headings; Construction. The headings of Sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation. All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement. All words used in this
Agreement will be construed to be of such gender or number as the circumstances
require. Unless otherwise expressly provided, the word “including” does not
limit the preceding words or terms. The parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement will be construed as
if drafted jointly by the parties and no presumption or burden of proof will
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement.


(g)    Entire Agreement. Except for the Purchase Agreement and the agreements
set forth as exhibits in the Purchase Agreement, (i) this Agreement supersedes
all prior agreements between the


5

--------------------------------------------------------------------------------





parties with respect to the subject matter of this Agreement and (ii) this
Agreement constitutes a complete and exclusive statement of the terms of the
agreement between the parties with respect to its subject matter.


(h)    Severability. To the extent that any portion of any provision of this
Agreement will be invalid or unenforceable, it will be considered deleted here
from and the remainder of such provision and this Agreement will be unaffected
and will continue in full force and effect.


(i)    Cumulative Remedies. The powers, rights, privileges and remedies provided
in this Agreement are cumulative and not exclusive or alternative and are in
addition to any and all other powers, rights, privileges and remedies granted by
law, rule, regulation or instrument.


(j)    Further Assurances. Each of the parties will execute and deliver such
additional instruments and other documents and will take such further actions as
may be necessary or appropriate to effectuate, carry out and comply with all of
the terms of this Agreement.


(k)    Independent Obligations. Nothing in this Agreement limits the Restricted
Parties’ obligations, or the rights or remedies of the Protected Parties, under
the Purchase Agreement, and nothing in the Purchase Agreement limits the
Restricted Parties’ obligations, or any of the rights or remedies of the
Protected Parties, under this Agreement.


(l)    Effectiveness of this Agreement. Notwithstanding the earlier execution
and delivery of this Agreement, the effectiveness of this Agreement is
conditioned on the closing of the transactions contemplated by the Purchase
Agreement. If the Closing shall occur, this Agreement shall become effective
concurrently with the Closing on the Closing Date. If the Purchase Agreement is
terminated for any reason in accordance therewith, this Agreement shall be null
and void ab initio.


* * * * *


6

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Agreement has been duly executed by the parties as of
the date first written above.


BUYER:
 
RESTRICTED PARTIES:
 
 
 
 
 
OCTAVIUS CORPORATION
 
SUMMIT PARTNERS GROWTH EQUITY
 
 
 
FUND VIII-B, L.P.
 
 
 
 
 
By:
/s/ Michael J. Happe
 
By:
Summit Partners GE VIII, L.P.
 
Name: Michael J. Happe
 
Its:
General Partner
 
Title: President and Chief Executive Officer
 
 
 
 
 
 
By:
Summit Partners GE VIII, LLC
 
 
 
Its:
General Partner
 
 
 
 
PARENT:
 
By:
/s/ Peter Y. Chung
 
 
 
 
Name: Peter Y. Chung
WINNEBAGO INDUSTRIES, INC.
 
 
Title: Member
 
 
 
 
 
By:
/s/ Michael J. Happe
 
 
 
 
Name: Michael J. Happe
 
SUMMIT PARTNERS GROWTH EQUITY
 
Title: President and Chief Executive Officer
 
FUND VIII-A, L.P.
 
 
 
 
 
 
 
 
By:
Summit Partners GE VIII, L.P.
 
 
 
Its:
General Partner
 
 
 
 
COMPANY:
 
By:
Summit Partners GE VIII, LLC
 
 
 
Its:
General Partner
GRAND DESIGN RV, LLC
 
 
 
 
 
 
 
 
By:
/s/ Donald Clark
 
By:
/s/ Peter Y. Chung
 
Name: Donald Clark
 
 
Name: Peter Y. Chung
 
Title: President
 
 
Title: Member
 
 
 
 
 
 
 
 
 
 
 
 
 
SUMMIT PARTNERS ENTREPRENEUR
 
 
 
ADVISORS FUND I, L.P.
 
 
 
 
 
 
 
 
By:
Summit Partners Entrepreneur Advisors
 
 
 
GP, LLC
 
 
 
Its:
General Partner
 
 
 
 
 
 
 
 
By:
Summit Master Company, LLC
 
 
 
Its:
Sole Member
 
 
 
 
 



7

--------------------------------------------------------------------------------





 
 
 
By:
/s/ Peter Y. Chung
 
 
 
 
Name: Peter Y. Chung
 
 
 
 
Title: Member
 
 
 
 
 
 
 
 
SUMMIT INVESTORS I, LLC
 
 
 
 
 
 
 
 
By:
Summit Investors Management, LLC
 
 
 
Its:
Managing Member
 
 
 
 
 
 
 
 
By:
Summit Master Company, LLC
 
 
 
Its:
Managing Member
 
 
 
 
 
 
 
 
By:
/s/ Peter Y. Chung
 
 
 
 
Name: Peter Y. Chung
 
 
 
 
Title: Member
 
 
 
 
 
 
 
 
 
 
 
 
 
SUMMIT INVESTORS I (UK), L.P.
 
 
 
 
 
 
 
 
By:
Summit Investors Management, LLC
 
 
 
Its:
General Partner
 
 
 
 
 
 
 
 
By:
Summit Master Company, LLC
 
 
 
Its:
Managing Member
 
 
 
 
 
 
 
 
By:
/s/ Peter Y. Chung
 
 
 
 
Name: Peter Y. Chung
 
 
 
 
Title: Member
 
 
 
 
 
 
 
 
 
 
 
 
 
SP GE BIII-B GD RV HOLDING, L.P.
 
 
 
 
 
 
 
 
By:
Summit Partners GE VIII, L.P.
 
 
 
Its:
General Partner
 
 
 
 
 
 
 
 
By:
Summit Partners GE VIII, LLC
 
 
 
Its:
General Partner
 
 
 
 
 
 
 
 
By:
/s/ Peter Y. Chung
 
 
 
 
Name: Peter Y. Chung
 
 
 
 
Title: Member
 
 
 
 
 









8